Citation Nr: 0738283	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO. 05-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for allergic rhinitis, 
claimed as sinusitis.

2. Entitlement to an initial rating in excess of 30 for post-
traumatic stress disorder (PTSD) for the period from June 30, 
2003 through March 2, 2004. 

3. Entitlement to an initial rating in excess of 10 for PTSD 
for the period from March 3, 2004 through October 29, 2006. 

4. Entitlement to an initial rating in excess of 30 for PTSD, 
effective October 30, 2006. 

5. Entitlement to an initial rating in excess of 10 percent 
for tinnitus. 

6. Entitlement to an initial compensable rating for bilateral 
hearing loss disability. 

7. Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected 
disability. 
8. Entitlement to an effective date prior to June 30, 2003 
for service connection for PTSD.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to November 
1970. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in November 2002, 
October 2006, and July 2007.

After reviewing the record, the Board finds an inferred issue 
of entitlement to TDIU. However, that issue requires further 
development and is addressed in the REMAND portion of the 
decision below. It is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Allergic rhinitis was first manifested many years after 
service and there is no competent evidence of record that it 
is in any way related to service.

2. From June 30, 2003 through March 2, 2004, the veteran's 
PTSD, manifested primarily by sleep problems, irritability, a 
depressed mood, and anhedonia, was productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

3. From March 3, 2004 through October 29, 2006, the veteran's 
PTSD, manifested primarily by sleep problems, irritability, a 
depressed mood, and anhedonia, was productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

4. Effective October 30, 2006, the veteran's PTSD, manifested 
primarily by a disheveled appearance, increased irritability, 
tangential speech, and suicidal ideation, as well as sleep 
problems, a depressed mood, and anhedonia, has been 
productive of occupational and social impairment, with 
deficiencies in most areas. 

5. The veteran's tinnitus, manifested primarily by ringing in 
his ears, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 

6. Since service connection for hearing loss disability 
became effective June 29, 2001, the veteran has demonstrated 
Level I hearing impairment in each ear. 

7. The veteran's initial claim for service connection for 
PTSD was received June 30, 2003. 


CONCLUSIONS OF LAW

1. Allergic rhinitis, claimed as sinusitis, is not the result 
of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.380 (2007).

2. From June 30, 2003 through March 2, 2004, the criteria for 
an initial rating in excess of 30 for PTSD were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2007).



3. From March 3, 2004 through October 29, 2006, the criteria 
for a 30 percent rating for PTSD were met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).

4. Effective October 30, 2006, the criteria for a 70 percent 
rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).

5. The criteria for an initial rating in excess of 10 percent 
for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.87, Diagnostic Code 6260 (2007).

6. The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(2007).

7. The criteria for an effective date prior to June 30, 2003 
for service connection for PTSD have not been met. 38 
U.S.C.A. § 5110(a) (West 2002 and Supp. 2006); 38 C.F.R. § 
3.400(b)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of service connection for allergic rhinitis, claimed as 
sinusitis; his claims for increased ratings for PTSD, hearing 
loss disability, and tinnitus; and his claim for an earlier 
effective date for service connection for PTSD. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In June 2001 and June 2003, the RO received the veteran's 
claims of service connection for hearing loss disability and 
for a sinus disability and his claim for service connection 
for PTSD. 

In letters, dated in August 2001 and September 2003, the RO 
informed the veteran that in order to establish service 
connection for the claimed disabilities, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence). Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

In letters, dated in August 2001 and September 2003, the RO 
also provided timely notice to the veteran regarding the 
information and evidence necessary to substantiate service 
connection claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims.

In a November 2002 rating action, the RO granted the 
veteran's claims service connection for tinnitus and hearing 
loss disability. The RO assigned a 10 percent rating and a 
noncompensable rating, respectively.

In a October 2006 rating action, the RO granted service 
connection for the veteran's PTSD and assigned the following 
staged ratings: 30 percent, effective from June 30, 2003 
through March 2, 2004 and 10 percent, effective March 3, 
2004. 

In a July 2007 rating action, the RO raised the rating for 
the veteran's PTSD to 30 percent, effective October 30, 2006. 

Nevertheless, in March 2006 and several times thereafter, the 
RO notified the veteran that once service connection for a 
particular disability had been established, a disability 
rating would be assigned in accordance with the criteria set 
forth in the VA schedule for evaluating disabilities. 
38 C.F.R. Part 4. The RO also notified the veteran that an 
effective date for the award of benefits would be assigned 
and would be based, generally, on the date of the receipt of 
the claim for benefits or when the evidence showed a level of 
disability that supported a certain rating under the rating 
schedule. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time he filed his claims of service connection, he was 
not prejudiced by that error. Such notice was sent to the 
veteran shortly after the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in 
Dingess/Hartman. 

Following notice of Dingess/Hartman, the veteran continued to 
submit evidence in support of his claims, and all issues were 
readjudicated following the submission of such evidence. 
Moreover, the veteran has not challenged the effective date 
or the assigned ratings based on any lack of understanding of 
the evidence and information necessary to support such 
claims. See Mayfield, supra (due process concerns with 
respect to notice requirements must be pled with 
specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim of 
service connection for allergic rhinitis, claimed as 
sinusitis; his claims for increased ratings for PTSD, hearing 
loss disability, and tinnitus; and his claim for an earlier 
effective date for service connection for PTSD. Indeed, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. He 
has not identified any outstanding evidence, which could be 
used to support any of his claims. As such, the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the veteran regarding 
what further evidence he should submit to substantiate his 
claims. Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claims. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

Analysis

Service Connection for Allergic Rhinitis

The veteran argues that he has allergic rhinitis (claimed as 
sinusitis) as a result of disease or injury incurred in or 
aggravated by service. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim. Accordingly, the appeal will be denied. 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the veteran served, his medical records 
and all pertinent medical and lay evidence. Determinations 
relative to service connection will be based on review of the 
entire evidence of record. 38 C.F.R. § 3.303(a). 

As noted above, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

In this case, the veteran's service medical records show that 
he was treated on several occasions for coughs and colds, 
variously diagnosed as an upper respiratory infection or 
bronchitis. Although there was no evidence of allergic 
rhinitis, the possibility of sinus involvement was 
considered.

In August 1967, the veteran complained of general malaise, a 
frontal headache, and nasal discharge. The initial impression 
was sinus headaches versus cluster headaches. However, 
further workup, including X-rays, was negative for sinus 
involvement. The impression was labrynthitis.

There were no further complaints or clinical findings of 
sinus problems during the remainder of the veteran's service, 
and his service separation examination was negative in that 
regard. 

Allergic rhinitis was first manifested in 2002. Although 
confirmed by the VA Allergy service, there is no competent 
evidence that it is in any way related to the veteran's 
period of active duty. 
The only reports to the contrary come from the veteran. While 
he is competent to report his various symptoms, his 
contention that his allergic rhinitis was first manifested in 
service is not competent medical evidence. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Therefore, his opinion, without 
more, cannot be considered competent evidence of a nexus 
between his claimed sinus problems in service and the 
evidence of allergic rhinitis many years later. Absent such 
evidence, service connection for allergic rhinitis, claimed 
as sinusitis, is not warranted.

The Increased Rating Claims

The veteran also argues that the ratings for his service-
connected hearing loss disability, tinnitus, and PTSD do not 
adequately reflect the level of impairment caused by those 
disorders. 

The criteria for rating each of those disabilities will be 
set forth below. Generally, however, disability evaluations 
are determined by comparing the manifestations of a 
particular disability with the criteria set forth in the 
diagnostic codes of the Schedule for Rating Disabilities. 38 
U.S.C.A. 1155; 38 C.F.R. Part 4 (2007). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified. However, 
there must be findings sufficiently characteristic to 
identify the disease and associated disability and 
coordination of the rating with the impairment of function. 
38 C.F.R. § 4.21 (2007).
The RO decisions in November 2002 and October 2006, which 
granted entitlement to service connection for hearing loss 
disability, tinnitus, and PTSD were initial rating awards. 
When an initial rating award is at issue, a practice known as 
"staged" ratings may apply. That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found. Fenderson v. West, 
12 Vet. App. 119 (1999). 

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
each of the service-connected disabilities. 

PTSD

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

A10 percent rating is warranted for PTSD when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for PTSD when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is for PTSD when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships. 

A 100 percent schedular rating is warranted for PTSD when 
there are such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

From June 30, 2003, through March 2, 2004, the veteran's PTSD 
was rated as 30 percent disabling. From March 3, 2004 through 
October 29, 2006, that rating was reduced to 10 percent. 
Effective October 30, 2006, the veteran's PTSD was rated as 
30 percent disabling. Those were initial ratings assigned in 
accordance with the Court's decision in Fenderson. 

The veteran now argues that the foregoing ratings did not 
adequately reflect the level of impairment caused by his PTSD 
and higher ratings were warranted for each of the periods 
indicated. 

After careful consideration of the entire record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the period from June 30, 
2003 through March 2, 2004. However, the evidence supports 
increased ratings for ensuing periods. Accordingly, that 
portion of the appeal will be denied in part and granted in 
part. 

June 30, 2003 through March 2, 2004

From June 30, 2003, through March 2, 2004, the veteran's PTSD 
was manifested primarily by insomnia, irritability, a 
depressed mood, and anhedonia. The assigned GAF score was 
generally in the mid-to-high 40's, and intrusive thoughts and 
nightmares of the associated stressor were also noted.

The GAF or Global Assessment of Functioning scale reflects 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996). It is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV) and ranges from 0 to 100 with a lower 
score indicating greater level of social and occupational 
impairment. 

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. DSM IV at 32.

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning. Id.; see Carpenter v. Brown, 240, 242 (1995). 

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.; see Richard v. Brown, 9 Vet. App. 266, 
267 (1996)). 

Significantly, the nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002). However, while 
important in assessing the level of impairment caused by 
psychiatric illness, the GAF score is not dispositive of the 
level of impairment cause by such illness. Rather, it is 
considered in light of all of the evidence of record. See 
Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. 
Principi, 15 Vet. App. 1, 14 (2001).

From June 30, 2003 through March 2, 2004, the veteran's GAF 
score reflected serious symptomatology attributable to PTSD. 
However, the primary manifestations of insomnia, 
irritability, a depressed mood, and anhedonia, more nearly 
reflected the criteria for the 30 percent schedular 
evaluation. 38 C.F.R. § 4.130, Diagnostic Code 9411. As will 
be further discussed below, the veteran's GAF scores varied 
throughout the adjudication process, yet the manifestations 
of the veteran's PTSD remained generally consistent through 
October 29, 2006. 

In any event, during period from June 30, 2003, through March 
2, 2004, the preponderance of the evidence was negative for 
many of the manifestations associated with a 50 percent 
rating for PTSD. For example, during VA treatment from March 
through December 2003, the veteran did not, generally, have a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking. Moreover, he did not 
demonstrate many of the manifestations set forth in DSM-IV 
which reflected serious symptomatology, e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or lack of friends. 

Therefore, for the period from June 30, 2003, through March 
2, 2004, the veteran more nearly reflected the criteria for 
the 30 percent rating for PTSD. Accordingly, that rating is 
confirmed and continued.

PTSD, March 3, 2004 through October 29, 2006 

For the period from March 3, 2004 through October 29, 2006, 
the report of a March 2004 VA psychiatric examination and 
subsequent VA treatment records suggested that the level of 
impairment due to the veteran's PTSD had improved. The VA 
examiner found the PTSD to be productive of mild impairment 
and assigned a GAF of 60. Consequently, in accordance with 
the Court's holding in Fenderson, the RO reduced the 
veteran's rating for PTSD to 10 percent, effective March 3, 
2004.

Although the assigned GAF ultimately reached 69 in August 
2004, it returned to 50 in October 2004 and has remained at 
that level ever since. Moreover, despite the suggested 
improvement, the veteran's PTSD continued to be manifested 
primarily by insomnia, irritability, a depressed mood, and 
anhedonia, the manifestations associated with the 30 percent 
rating. Therefore, that rating should have remained in 
effect.

The evidence did not support the assignment of a 50 percent 
rating as it generally remained negative for a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
or impaired abstract thinking. The evidence also remained 
negative for manifestations of serious symptomatology set 
forth in DSM-IV, e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting, or lack of friends. 

Since the veteran's PTSD continued to reflect the criteria 
more closely associated with the 30 percent rating, that 
rating should have been confirmed for the period from March 
3, 2004 through October 29, 2006. 

At the very least, there is an approximate balance of 
evidence both for and against the veteran's claim for a 
rating in excess of 10 percent for PTSD during the period 
from March 3, 2004 through October 29, 2006. Under such 
circumstances, all reasonable doubt is resolved in favor of 
the veteran. Accordingly, a 30 percent rating will be granted 
on that basis. 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown 
v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

PTSD effective October 30, 2006

Finally, the veteran maintains that a rating in excess of 30 
percent is warranted for PTSD effective October 30, 2006. As 
noted above, he continues to receive a GAF of 50. However, 
unlike the preceding time periods, the evidence shows that he 
has experienced an increase in symptomatology. Indeed, the 
evidence generally supports the veteran's contentions; and 
therefore, the claim will be granted.

For example, VA treatment records, dated from October 30, 
2006 through June 2007 and the report of a VA examination in 
July 2007, show that in addition to continuing insomnia, 
depressed mood, and anhedonia, the veteran now has a 
disheveled appearance and that he experiences increased 
irritability, tangential speech, and suicidal ideation. He 
also reports increased intrusive thoughts and nightmares, as 
well as anxiety associated with PTSD. 

Such findings have occurred in conjunction with an increase 
in job difficulties. Although due, in part, to back problems, 
such difficulties led to litigation with the veteran's former 
employer; and ultimately, he took a lesser, part-time job 
with another employer. Indeed, the veteran has a very 
sporadic work history, punctuated by periods of unemployment. 
Such problems suggest difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and an 
inability to establish and maintain effective relationships. 

Taken together, the foregoing findings more nearly reflect 
the serious symptomatology commensurate with the veteran's 
GAF of 50. They also suggest that the veteran's PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas. Accordingly, the Board finds that 
effective October 30, 2006, the veteran's PTSD has more 
nearly approximated the criteria for a 70 percent schedular 
rating for PTSD. At the very least, there is an approximate 
balance of positive and negative evidence in that regard. 
Therefore, the benefit of the doubt is resolved in the 
veteran's favor, and the increased rating is granted on that 
basis.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation effective 
October 30, 2006. However, the veteran does not meet or more 
nearly approximate the criteria for a 100 percent schedular 
rating for PTSD. Indeed, he does not demonstrate gross 
impairment in his thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name. Accordingly, a 
70 percent rating, and no more, is warranted for the 
veteran's PTSD effective October 30, 2006. 

Tinnitus

The veteran currently receives a 10 percent rating for 
tinnitus which is the highest rating available in the 
Schedule for Rating Disabilities. 38 C.F.R. § 4.87, 
Diagnostic Code 4.87. 

Under such circumstances, the Board will consider the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating. However, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
tinnitus. 38 C.F.R. § 3.321(b)(1) (2003). Rather, the record 
shows that the manifestations of that disability are 
contemplated by the regular schedular standards. 

It must be emphasized that the disability ratings are not job 
specific. They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations. 38 C.F.R. § 4.1.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1. Absent 
competent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1). 

Hearing Loss Disability 

The veteran argues that his hearing loss disability should be 
compensably disabling because he has great difficulty in 
understanding conversations, particularly in a crowded room 
or in talking to women. He also reports difficulty when 
listening to television. 

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). In this case, 
comparing the rating schedule criteria to the veteran's 
degree of hearing loss consistently results in a 
noncompensable evaluation. Accordingly, that rating will be 
confirmed and continued, and the appeal will be denied.

For VA purposes, the severity of hearing impairment is 
determined by comparing audiometric test results in the 
conversational voice range (1000, 2000, 3000, and 4000 hertz) 
with the criteria set forth in the diagnostic codes under 38 
C.F.R. §§ 4.85 and 4.86. 

Those diagnostic codes establish eleven levels of auditory 
acuity, from Level I for lesser degrees of hearing impairment 
through Level XI for greater degrees of hearing impairment. A 
level of auditory acuity is determined for each ear, and then 
those levels are combined to give an overall level of hearing 
impairment. 38 C.F.R. § 4.85. 

Based upon research, two circumstances have been identified 
where alternative criteria may be employed. One is where the 
pure tone thresholds in each of the frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or greater. The 
other is where pure tone thresholds are 30 decibels or less 
at frequencies of 1000 Hertz and below, and 70 decibels or 
more at 2000 Hertz. 38 C.F.R. § 4.86. However, this case does 
not fit either of those situations. Therefore, this case will 
be rated in accordance with 38 C.F.R. § 4.85.
Since the veteran filed his initial claim of entitlement to 
service connection for hearing loss disability in June 2001, 
he has undergone four VA audiologic examinations. 

In November 2002, the veteran demonstrated the following pure 
tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
10
40
65
LEFT
NA
15
15
50
65

Speech reception testing revealed recognition ability of 96 
percent in the right ear and 92 percent in the left ear.

During VA audiometric testing in December 2003, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
10
45
65
LEFT
NA
15
15
50
60

Speech reception testing was not performed.

In March 2004, the veteran demonstrated the following pure 
tone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
25
25
30
45
LEFT
NA
25
30
30
40

Again, speech reception testing was not performed.

During VA audiologic testing in October 2006, the veteran 
demonstrated the following pure tone thresholds at the 
indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
15
15
40
65
LEFT
NA
15
15
50
65

Speech testing revealed recognition ability of 96 percent in 
the right ear and 94 percent in the left ear.

The foregoing reports of VA audiometric testing show that the 
veteran has a puretone threshold average in the applicable 
voice range of no worse than 36 decibels in either ear. They 
also show that the percentage of speech discrimination is no 
worse than 92 percent in either ear. Although VA issued the 
veteran hearing aids in January 2004, the audiometric test 
results translate to Level I hearing impairment in each ear. 
That level of impairment is contemplated by the current 
noncompensable evaluation. Accordingly, an increased initial 
rating for bilateral hearing loss disability is not 
warranted.

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson. However, 
the evidence of record shows that the manifestations of the 
veteran's bilateral hearing loss disability have been 
generally consistent since June 29, 2001, the date that 
service connection and the noncompensable rating became 
effective. Accordingly, there is no basis to invoke the 
principle of staged ratings. 

Earlier Effective Date for Service Connection for PTSD

The veteran essentially argues that since his PTSD is the 
result of incidents in service, the effective date of service 
connection should revert to the day after his discharge from 
service. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that there is no legal basis to support the veteran's 
claim. Accordingly, the appeal will be denied. 

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2). There is an exception in that the effective date 
of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service. Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. 
§ 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.151(a) (2007). Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a veteran, his or his duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
veteran who is not sui juris may be considered an informal 
claim. Such informal claim must identify the benefit sought. 
38 C.F.R. § 3.155(a) (2007).

In this case, the veteran's initial claim for service 
connection for PTSD was received on June 30, 2003, many years 
after his discharge from service. There is absolutely no 
evidence of any earlier communication which could even be 
construed as a claim for service connection for PTSD. 
Although medical records show that PTSD was suspected as 
early as March 2003, the mere presence of medical records is 
not sufficient to indicate the veteran's wish to file a 
claim. 

A claim for service connection must be asserted either 
expressively or by implication. See Brannon v. West, 12 Vet. 
App. 32, 35 (1998). Since that claim was not received until 
June 30, 2003, the effective date of service connection 
cannot precede that date. The law is dispositive of the 
issue; and, therefore, the appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Service connection for allergic rhinitis, claimed as 
sinusitis, is denied.

For the period from June 30, 2003 through March 2, 2004, an 
initial rating in excess of 30 percent for PTSD is denied. 

For the period from March 3, 2004 through October 29, 2006, a 
30 percent rating for PTSD is granted, subject to the law and 
regulations governing the award of monetary benefits. 

Effective October 30, 2006, a 70 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 

An initial rating in excess of 10 percent for tinnitus is 
denied. 

An initial compensable rating for bilateral hearing loss 
disability is denied. 

An effective date prior to June 30, 2003 for service 
connection for PTSD is denied.


REMAND

Since he now has a 70 percent rating for PTSD, the veteran 
may be eligible to receive a TIDU. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 38 C.F.R. 
§ 4.16(a) (2007).

By a rating action in March 2007, the RO denied the veteran's 
claim for TDIU. Although the veteran was notified of that 
decision, as well as his appellate rights, he has not yet 
filed an appeal. 
In any event, the Board's decision to grant a 70 percent 
rating for PTSD reasonably raises an informal claim for TDIU. 
Norris v. West, 12 Vet. App. 413, 421 (1999). It would be 
premature for the Board to consider that claim prior to the 
RO, as such action could result in prejudice to the veteran's 
claim. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.

To date, the veteran has not had a VA examination to 
determine whether or not is unemployable due solely to his 
service-connected disabilities. Therefore further development 
of the record is warranted, and the TDIU claim is REMANDED 
for the following actions:

1. Notify the veteran that VA will 
consider the claim of entitlement to a 
TDIU and inform him of VA's duty to 
assist him in the development of that 
claim. 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.

2. After the veteran has had an 
opportunity to develop his claim for 
TDIU, schedule him for an examination to 
determine whether or not he is 
unemployable solely as a result of his 
service-connected disabilities. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

In particular, the examiner must state 
the medical basis or bases for his or her 
opinion that the veteran is or is not 
unemployable due solely to his service-
connected disabilities. If the examiner 
is unable to render such an opinion 
without resort to speculation, he or she 
should so state. 

3. When all of the actions requested in 
parts 1 and 2 have been completed, 
undertake any other indicated 
development. Then adjudicate the issue of 
entitlement to a TDIU. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


